WASHINGTON, DC 20217 GREGORY MCBRIDE, SD Petitioners, v. Wash.Docket No. 11394-13 United States Tax Court2015 Tax Ct. Memo LEXIS 4; January 8, 2015, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*4  v. ) Docket No. 11394-13.  )  COMMISSIONER OF INTERNAL REVENUE, )  )  Respondent ) ORDER AND DECISIONPursuant to the determination ofthe Court set forth in its MemorandumFindings of Fact and Opinion (T.C. Memo 2015-6">T.C. Memo. 2015-6), filed January 8, 2015, it is herebyORDERED AND DECIDED that there is a deficiency in Federal income tax due from petitioner for the taxable year 2010 in the amount of $3,540.00; andThat there is no penalty due from petitioner for the taxable year 2010, under the provisions of Internal Revenue Code section 6662(a).(Signed) Mary Ann CohenJudgeENTERED: JAN092015SERVED Jan 09 2015